t c memo united_states tax_court doris neill mozley petitioner v commissioner of internal revenue respondent docket no filed date doris neill mozley pro_se timothy b heavner for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for the issue for decision is whether petitioner’s receipt of a portion of military retirement pay to which petitioner’s former husband otherwise was entitled constitutes receipt of taxable alimony pursuant to sec_61 and sec_71 or in the alternative pension income pursuant to sec_61 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner resided in richmond virginia at the time she filed her petition she timely filed federal_income_tax returns for and on date petitioner married paul david mozley mr mozley served in the u s navy medical corps for years and retired in upon his retirement mr mozley began receiving military retirement payments the agreement in date petitioner and mr mozley divorced they reached an agreement the agreement concerning the division of their property as well as the amount of alimony petitioner was to receive pursuant to the agreement petitioner was to receive one- half of mr mozley’s disposable military retirement pay until her - - death regardless of her marital status both petitioner and mr mozley were represented by counsel during the course of their divorce proceedings the district_court of pitt county north carolina the district_court adopted the agreement as part of its date judgment and order the date judgment the portions of the date judgment as relevant to the issue before us provide as follows in full and final settlement of all claims existing between the parties and in particular in full and final settlement of any claims that the plaintiff petitioner may have against the defendant mr mozley for alimony pendente lite alimony and attorney’s fees and as a full and final property and marital settlement resolving all issues between the parties including equitable distribution of marital property the parties do hereby stipulate agree contract and pray that the court order and enter as its mandate the following the defendant shall pay to the plaintiff as alimony a sum equal to percent of his salary that he actually receives other than the retired retainer pay that he receives by virtue of his retirement from the united_states navy as additional alimony the plaintiff shall receive a portion of the defendant’s retired retainer pay that he receives by virtue of his previous military service the remaining pay shall be divided equally between the parties the portion of this pay allotted to the plaintiff shall - - be considered as alimony by the plaintiff and included by her in her taxable_income these payments shall continue on the 10th day of each month thereafter until the death of the plaintiff regardless of her marital status n all payments required to be made by the defendant to the plaintiff are intended to be payments of alimony and said payments of alimony shall be deductible by the defendant and taxable to the plaintiff on their federal and state_income_tax returns the plaintiff shall declare said payments received as alimony and income to her on her tax returns o this agreement has been negotiated and executed on the assumption that the payments made by the defendant to the plaintiff or made on his behalf will be deductible by the defendant and taxable to the plaintiff if asa result of a final and binding judicial determination or because of the subsequent change in the governing law or its authorizative sic interpretation it 1s established that any or all of said payments will no longer be taxable to the plaintiff or deductible to the defendant the provisions regarding alimony shall be subject_to renegotiation tf the defendant and the plaintiff are unable to arrive at a mutually satisfactory readjustment of these provisions to take account of the changed tax impact then the matter shall be submitted to a court for final and binding determination such renegotiatibility sic shall in no event effect sic the validity of the remaining provisions of this consent order and property settlement in date petitioner and mr mozley amended the agreement the amended agreement and the district_court entered a memorandum of order incorporating the amended agreement in relevant part this order stated b the payment to petitioner of half of her former spouse’s military retirement pay should continue as agreed except that the plaintiff shall receive the payment directly from the navy in the - - manner presently being paid_by the navy and the parties agree that this arrangement shall continue without protest by the parties regarding the method used by the navy to compute the amount_paid to the plaintiff subject_to the limitation for disability portion of the navy retirement from date through the date of trial date petitioner received a portion of mr mozley’s military retirement pay from the navy finance center in cleveland ohio during the years in issue petitioner received a total of dollar_figure for and dollar_figure for as her share of mr mozley’s military retirement pay petitioner’s returns petitioner reported her share of mr mozley’s military retirement pay as income on her federal_income_tax returns for through she did not do so for through notice_of_deficiency in the notice_of_deficiency respondent determined that the military retirement payments petitioner received in and constituted taxable alimony to her opinion we first decide whether the military retirement payments petitioner received during the years in issue constituted taxable alimony as respondent contends or a nontaxable division of property as petitioner maintains gross_income includes amounts received as alimony or separate_maintenance payments see sec_61 sec_71l a at the time of petitioner’s divorce in sec_71 provided if a wife is divorced or legally_separated from her husband under a decree of divorce the wife’s gross_income includes periodic_payments received after such decree in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation sec_71 was amended by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 however defra is applicable only to divorce instruments executed after date or modified after date where the modified instrument states that the amended version of sec_71 will apply see defra supra pincite here the agreement was entered in date and the modified agreement was entered in date the amended agreement neither modified the description or terms ie the amount and frequency of the alimony payments nor expressly provided that amended sec_71 was applicable thus we apply former sec_71 to determine whether the military retirement payments petitioner received constitute alimony pursuant to former sec_71 only payments in the nature of maintenance or support as opposed to a transfer of property between spouses are treated as alimony for federal_income_tax purposes see eg 102_f3d_842 6th cir - affg tcmemo_1995_183 in determining whether payments constitute alimony or a division of property we are not bound by the labels assigned to the payments by the parties in their agreement see 60_tc_685 affd without published opinion 511_f2d_1393 3d cir on the other hand in deciding the character of an award ina divorce or separation decree we give great weight to the language and structure of the decree see eg 749_f2d_11 6th cir affg tcmemo_1983_278 whether payments represent support or a property settlement is a question of the parties’ intent see hoover v commissioner supra pincite we ascertain this intent not only from the underlying agreement but from the particular facts and circumstances involved see eg 710_f2d_507 9th cir affg tcmemo_1981_258 this court has frequently looked to state law in considering whether payments between spouses constitute alimony or a property settlement see 82_tc_128 here the applicable state law is that of north carolina and we therefore look to the law of that state under north carolina law as existing at the time of petitioner’s divorce military retirement pay was the separate_property of the spouse who had served in the military here mr mozley and was not subject_to --- - division or distribution by a court ’ see n c gen stat secs b a thus as applicable to the instant situation even though the district_court lacked authority to order a division of mr mozley’s military retirement pay mr mozley had the ability to divide his retirement payments with petitioner and in fact he agreed to do so pursuant to paragraph of the agreement on the basis of the clear and unambiguous language of the agreement and amended agreement we conclude that the payments to petitioner should be characterized as alimony we reach this conclusion based on the following first the agreement characterizes the payments in question as alimony and contains other provisions that specifically relate to the division of the parties’ property ’ second the agreement specifically provides that the payments in question are intended to be payments of alimony third the agreement specifically states that the after the entry of petitioner’s divorce north carolina amended its law effective date to treat military retirement pension as marital property thus subjecting military retirement to a court’s equitable distribution authority see n c gen stat sec morris v morris s e 2d n c ct app we are mindful that par which refers to the payment of one-half of mr mozley’s military retirement payments as additional alimony to petitioner closely followed par which discusses alimony reading these paragraphs in tandem supports our conclusion that the payments at issue constitute alimony --- - payments are to be taxable to petitioner and deductible by mr mozley fourth the agreement states that if the intended tax consequences of the payments e taxable to petitioner deductible by mr mozley were judicially altered the amount to be paid to petitioner would become subject_to renegotiation the language of the agreement is unambiguous it contains express direction that the military retirement payments petitioner is to receive constitute alimony these payments were periodic received after a decree in discharge of a legal_obligation and because of the marital or family relationship imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation see 57_tc_412 both petitioner and mr mozley were represented by counsel there is nothing in the record to indicate that the agreement was negotiated other than at arm’s length we therefore assume that the parties considered their respective tax obligations to conclude considering all of the facts and circumstances herein we hold that the military retirement payments petitioner received during the years in issue were in the nature of alimony and thus constitute taxable_income to her in light of this holding we need not address the issue of whether the retirement payments constitute pension income -- - we have considered all arguments raised by petitioner and find them to be without merit moreover we have reviewed all cases cited by petitioner and find them either distinguishable or in accord with the conclusion reached herein to reflect the foregoing decision will be entered for respondent
